DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Disposition of Claims
Claims 1-3, 5-7 and 10-12 are pending in the application.  Claims 4 and 8-9 have been cancelled.
The amendments to claim 1, and new claim 12, filed on 12/15/2021, have been entered in the above-identified application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 still depends on claim 8, which has been cancelled.

	
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.


Claims 1-3, 5-6 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Naruse et al. (US 2009/0060961 A1) in view of Endo et al. (US 2015/0140306 A1).

Regarding claims 1, Naruse teaches a spongelike structure that has preferably an apparent density of 0.0001 to 0.5 g/cm3 (Abstract, [0032] and [0036]).  Naruse teaches that a porosity is more preferably not lower than 90%, further preferably not lower than 95%, and an upper limit of a porosity is more preferably not higher than 99.95%, further preferably not higher than 99.9% ([0038]).  Naruse teaches that examples of a fiber constituting the spongelike structure include a synthetic fiber, wherein a thermoplastic polymer is preferable, wherein examples of the thermoplastic polymer include (among others) polyphenylene sulfide (PPS) (flame resistant organic fibers as claimed) ([0041]-[0043]).  Naruse teaches that in the spongelike structure, fibers can be also partially fused and adhered by softening, melting, dissolving or re-solidifying a fiber surface in the state where fibers constituting the spongelike structure are dispersed, and as a treatment method of adhering fibers, adhesion with a coating treated material and fusion by solvent treatment are included as a preferable aspect ([0105] and [0107]).  Naruse also teaches that although the spongelike structure can be used alone as an acoustic material, it can be also used in combination of a general acoustic material, wherein examples of the general acoustic material include a nonwoven fabric consisting of a natural fiber or a synthetic fiber, and a foam such as glass wool (inorganic fibers as claimed), cellulose, sponge and polyolefin foam ([0061] and [0129]).  Thus, Naruse teaches the claimed limitations. 

However, in the event that Naruse is found not to explicitly disclose wherein the glass wool (inorganic fibers) are bonded to the synthetic fibers (flame resistant organic fibers), Endo et al. (“Endo”) is relied upon as applied below. 

Naruse does not explicitly disclose wherein a content of a binder to a whole of the sound-absorbing thermal-insulating material is 1% to 10% by mass.  

However, Endo et al. (“Endo”) teaches a non-woven fabric that is a porous sheet in which discontinuous fibers are entangled and bonded with each other in a three-dimensional structure, and at least includes a heat-resistant thermoplastic fiber, a reinforcing fiber (e.g. carbon fiber, a glass fiber, a wholly aromatic polyester fiber, and a para-aramid fiber), and a polyester-based binder fiber to bind or bond the heat-resistant thermoplastic fiber and reinforcing fiber ([0074]; also [0021]-[0028]).  Endo also teaches that, in the non-woven fabric, the ratio (weight ratio) of the total amount of heat-resistant thermoplastic fiber and reinforcing fiber (inorganic fiber) with respective to the polyester-based binder fiber may be in a range of (former/latter) = 85/15 to 99/1, preferably 88/12 to 99/1, and more preferably 90/10 to 99/1 ([0078]).

It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to have provided the three-dimensional structure of Naruse with polyester-based binder fibers in a weight ratio of a total amount of heat-resistant thermoplastic fiber and reinforcing fiber (inorganic fiber) to polyester-based binder fiber in a range of 90/10 to 99/1 in order to bind or bond the heat-resistant thermoplastic fibers and reinforcing fibers together in the three-dimensional structure, and in order obtain shaped or molded articles in which deterioration in the mechanical properties can be prevented even when the articles are exposed to high temperatures, as taught by Endo ([0020], [0074] and [0078]-[0079]; also Abstract and [0021]-[0028]).

With regard to the claimed limitation “wherein the flame resistant organic fibers shrink and the inorganic fibers are distorted so that the flame resistant organic fibers and the inorganic fibers are entangled with one another and distend,” the examiner notes that applicant has provided at paragraphs [0020]-[0021], [0027], [0033]-[0037], [0045] and [0051] of applicant’s published specification specific structural examples which provide the structure and properties claimed.  The examiner notes that the structure of Naruse in view of Endo discussed above is the same as or is substantially similar to that disclosed by applicant.  Thus, it is the position of the Office that the composition of Naruse in view of Endo would have the claimed property as the same compound necessarily has the same properties.  In the alternative, it would have been obvious to one having ordinary skill in the art at the time of the invention to have expected that the claimed properties would be so provided, as the reference teaches similar materials as the claimed structure, and as the properties cannot be separated from the materials.  Thus, absent an objective showing to the contrary, the examiner expects the fibers taught by Naruse in view of Endo to have the claimed properties.  

Regarding claims 2-3 and 10, Endo teaches that the proportion of the heat-resistant thermoplastic fiber in the non-woven fabric is essentially from 30 to 80 wt %, and that the weight ratio of heat-resistant thermoplastic fiber and reinforcing fiber (inorganic fiber) in a non-woven fabric may be (former/latter) = 30/70 to 85/15, preferably (former/latter) = 35/65 to 75/25, and more preferably 40/60 to 70/30 ([0075]-[0076]).  As applied above to claim 1, Endo also teaches that, in the non-woven fabric, the ratio (weight ratio) of the total amount of heat-resistant thermoplastic fiber and reinforcing fiber (inorganic fiber) with respective to the polyester-based binder fiber may be in a range of (former/latter) = 85/15 to 99/1, preferably 88/12 to 99/1, and more preferably 90/10 to 99/1 ([0078]).

Regarding claims 5-6 and 11-12, Endo teaches that the heat resistant thermoplastic fiber may include at least one member selected from the group consisting of a polyetherimide-based fiber, a semi-aromatic polyamide-based fiber, a polyether ether ketone-based fiber, and a polycarbonate based fiber ([0027]).  Endo teaches that the reinforcing fiber (inorganic fibers as claimed) may comprise at least one member selected from the group consisting of a carbon fiber, a glass fiber, a wholly aromatic polyester fiber, and a para-aramid fiber ([0028]).  
Endo also teaches that the heat-resistant thermoplastic fibers essentially have an average fineness of single fibers of 0.1 to 15 dtex ([0049] and Examples 1-9).  Endo teaches that the average fineness of single fibers of the reinforcing fibers can be appropriately set within a range that can be suitably dispersed with respect to the heat-resistant thermoplastic fibers, and for example, may be preferably 10 to 0.01 dtex, preferably 8 to 0.1 dtex, and more preferably 6 to 1 dtex ([0056] and Examples 1-9).  The examiner notes that for the materials taught by Endo for the heat-resistant thermoplastic fibers and the reinforcing fibers (inorganic fibers), the disclosed fiber fineness ranges would correspond to diameters that overlap with the claimed ranges.  For instance, as calculated by the examiner, an alumina (density = 3.987 g/cm3) fiber with a fineness of 5 dtex would have a fiber diameter of 12.6 µm.  The examiner also notes that the density of polyetherimide (1.27 g/cm3) is lower than the density of alumina (3.987 g/cm3) or glass (2.2 to 7.2 g/cm3), and thus for the same fiber fineness (as in Endo’s Examples), a polyetherimide fiber would have a larger fiber diameter than a carbon or glass fiber.  





Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Naruse et al. (US 2009/0060961 A1) in view of Endo et al. (US 2015/0140306 A1), as applied to claim 1 above, in view of Schmidt et al. (US 2005/0026527 A1). 

Regarding claim 7, Naruse in view of Endo remains as applied above.

Naruse in view of Endo does not explicitly disclose the sound-absorbing thermal-insulating material further comprising a melt-blown nonwoven fabric on at least one side of the sound-absorbing thermal-insulating material, wherein the melt-blown nonwoven fabric has a thickness of 0.05 mm to 0.4 mm and a basis weight of 4 g/m2 to 80 g/m2.

However, Schmidt et al. (“Schmidt”) teaches an acoustical insulation material containing a first layer formed from a nonwoven web having a density of at least 50 kg/m3, wherein the nonwoven web is formed from thermoplastic [meltblown] fibers having an average fiber diameter of less than about 7 microns; and a second layer of a high loft material (Abstract).  Schmidt teaches it is preferred that the meltblown nonwoven web sound attenuating material of the present invention has a thickness of about 0.2 mm to about 2.5 mm, more preferably between about 0.3 mm and 1.0 mm ([0037]).

It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to have modified the sound-absorbing thermal-insulating material of Naruse in view of Endo with a layer of acoustical insulation material made from a meltblown nonwoven web having a thickness as low as about 0.2 mm and having a density of at least 50 kg/m3 (which corresponds to basis weights of at least about 10 g/m2, as calculated by the examiner) in order to provide a moisture barrier that still allows for air to pass through the structure while imparting sound attenuating properties to the laminate, as taught by Schmidt (Abstract, [0037] and [0053]).



Response to Arguments

Applicant's arguments filed 12/15/2021 have been fully considered but they are not persuasive. 

Contention (1): Applicant contends that Naruse fails to disclose or suggest how the glass wool is bonded, and, therefore, it would not have been obvious to a person of ordinary skill in the art to arrive at the feature of "the flame resistant organic fibers and the inorganic fibers are entangled with one another and distend."
Regarding this contention, the examiner notes that Naruse teaches a three-dimensional sponge-like structure (e.g. Figs. 1 and 2) that can be used in combination of a general acoustic material, including a non-woven fabric consisting of a natural fiber or a synthetic fiber, and a foam such as glass wool (inorganic fibers as claimed), cellulose, sponge and polyolefin foam ([0061]).  In another embodiment, Naruse similarly teaches that the sponge-like structure of the invention can be used as a part or all of a non-woven fabric (among other articles) ([0129]).  Thus, in the examiner’s view, the claimed structure would be present in the structure of Naruse.  In the alternative, the examiner notes that Endo teaches a non-woven fabric that is a porous sheet in which discontinuous fibers are entangled and bonded with each other in a three-dimensional structure, and at least including a heat-resistant thermoplastic fiber, a reinforcing fiber (e.g. glass fiber), and a polyester-based binder fiber to bind or bond the heat-resistant thermoplastic fiber and reinforcing fiber ([0074]).

Contention (2): Applicant contends that Naruse, and Endo fail to teach the advantage of the present application of flameproofness and restorability achieved by the claimed binder content.

Regarding this contention, the examiner notes Endo teaches that the combination of heat-resistant thermoplastic fiber and polyester-based binder fiber in a specific ratio as described can advantageously prevent a resin composite from deterioration of mechanical properties in the step of thermo-compressing the non-woven fabric, and that such a resin composite can retain mechanical properties even when the resin composite is exposed to high temperature ([0079]).  In the event that Endo is found not to disclose the same advantages as applicant, the examiner notes that the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).


Contention (3): Applicant contends that a person of ordinary skill in the art would not have been motivated to modify the material of Naruse with the teachings in Endo because Endo discloses a composite obtained by heat-pressing nonwoven fabric made of heat-resistant fibers and reinforcing fibers such that the resultant composite has a high density where the heat-resistant fibers are not in the form of fibers, but present as a resin, which is different from the structure of Naruse which discloses fibers constituting a sponge-like structure (Naruse, [0041]-[0043]).  Applicant also contends that Endo fails to satisfy the structural feature of the claimed material, where the flame resistant organic fibers shrink and the inorganic fibers are distorted so that the flame resistant organic fibers and the inorganic fibers are entangled with one another and distend, and a void ratio is 99% or more and a bulk density is 0.02 g/cm3 or less.
Regarding these contentions, the examiner notes Naruse teaches that, in the spongelike structure, fibers can be also partially fused and adhered by softening, melting, dissolving or re-solidifying a fiber surface in the state where fibers constituting the spongelike structure are dispersed ([0105]).  Thus, Endo’s teaching of thermo-compressing nonwoven fabrics at a  temperature of the heat-resistant thermoplastic fiber is not inconsistent with Naruse’s disclosure.  In addition, Endo is not limited with regard to a lower limit of density, as Endo teaches wherein the heat-resistant resin composite preferably has a density of 2.00 g/cm3 or lower, and wherein the lower limit of density can be determined as appropriate depending on the choice of materials ([0098]).  The examiner also notes that Naruse is relied upon as teaching the claimed void ratio of 99% or more and bulk density of 0.02 g/cm3 or less, and that Naruse and Endo both teach fibers that are entangled and bonded to each other in a porous three-dimensional structure.


Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Worrell whose telephone number is (571)270-7728.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Kevin Worrell/Examiner, Art Unit 1789                                                                                                                                                                                                        
/ELIZABETH C IMANI/Primary Examiner, Art Unit 1789